CoNNOR, J.
The plaintiff is not entitled to recover in this action for a disability resulting from bodily injury or disease, suffered by him while insured by the defendant, unless such disability was both permanent and total.
Conceding that there was evidence at the trial tending to show that plaintiff suffered a permanent disability from disease, while be was insured by the defendant, and before be bad attained the age of 60 years, we must bold that there was no evidence tending to show that the disability was total. All the evidence shows that plaintiff was able to perform and did perform the duties of bis employment up to and including the day of bis discharge, which terminated bis insurance. For this reason there was error in the refusal of the court to allow defendant’s motion, at the close of all the evidence, for judgment as of nonsuit. See Thigpen v. Ins. Co., 204 N. C., 551, 168 S. E., 845. The judgment is
Reversed.
SchencK, J., took no part in the consideration or decision of this case.